 Case 19-13496       Doc 61   Filed 04/06/21 Entered 04/07/21 08:37:44                  Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )                BK No.:     19-13496
DOROTHY J. KNIGHT,                          )
                                            )                Chapter: 13
                                            )
                                                             Honorable Carol A. Doyle
                                            )
                                            )
              Debtor(s)                     )

                     ORDER ON DEBTOR'S MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor to modify the plan,

  IT IS HEREBY ORDERED that the motion is granted as follows:

  1. The debtor's plan payment default is deferred to the end of her Chapter 13 plan.

  2. The debtor's plan term is extended to 84 months pursuant to the CARES Act.

  3. The debtor's plan payment amount is reduced to $1,150.00 per month.

  4. The debtor's plan base will remain the same.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: April 06, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC #6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
